IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

METRO CONTAINER GROUP

Plaintiff ; CIVIL ACTION
v. :
No. 18-3623
AC&T CO., INC. et al., :
Defendants :
ORDER

AND NOW this 40 day of March, 2020, upon consideration of Plaintiffs unopposed
motion to dismiss Defendant Regional Rail LLC with prejudice (Doc. No. 2033), the Court’s Order
dismissing Defendant Suffolk Sales and Service Corporation from this suit (Doc. No. 2010),
Defendant Suffolk Sales and Service Corporation’s motion to dismiss the crossclaim of Defendant
Regional Rail LLC (Doc. No. 1347) and all other crossclaims (Doc. No. 1458), and Defendant
Regional Rail LLC’s intent to withdraw its crossclaims (Doc. No. 1129), it is ORDERED that the
motion to dismiss (Doc. No. 2033) is GRANTED, and the motions to dismiss (Doc. Nos. 1347
and 1458) are DEEMED MOOT. Defendant Regional Rail LLC is DISMISSED WITH
PREJUDICE from this case, pursuant to Federal Rule of Civil Procedure 41(a)(2). Each party

shall bear its own costs.

BY THE COURT:

hex hla

GENE E. K. PRATTER
coe STATES DISTRICT JUDGE
